Citation Nr: 1312768	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, on a direct basis and as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for tendonitis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2008, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  In March 2009 and March 2010, the Board remanded the Veteran's service connection and increased rating claims for further evidentiary development.  Her claims files have been returned to the Board for further appellate review.

With respect to the ankle claim, temporary total ratings have been awarded for surgical convalescence for the periods from March 31, 2005, to March 31, 2006; June 21, 2006, to September 30, 2006; and February 4, 2009, to May 31, 2009.  38 C.F.R. § 4.30.  Therefore, this decision will not affect those time periods.

For the reasons set forth below, the issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

All symptoms and associated impairment of the Veteran's right ankle tendonitis are encompassed by the criteria for the 20 percent schedular rating assigned, and those criteria are not inadequate.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected right ankle tendonitis have not been met; an extraschedular rating for the Veteran's right ankle tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2012).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and must inform the claimant about the information and evidence (1) that is not of record but is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Prior to the appealed March 2006 rating action, an October 2005 letter apprised the Veteran of the evidence necessary to substantiate her claim for service connection for a right ankle disability and of her and VA's respective obligations with regard to obtaining evidence. However, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated. It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice. Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records and also scheduled examinations in furtherance of her ankle claim in January 2006, April 2009, and January 2012.  The 2006 and 2012 examiners had the opportunity to review the Veteran's claims file, and their opinions addressing the severity of her right ankle disability are supported by the physicians' review of her pertinent clinical history.  Absent a challenge to the expertise of an examiner, which the appellant has not presented, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  The Board finds no defect in the aforementioned examination reports, and they are collectively deemed to be adequate for purposes of adjudicating the VA claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In view of the evidentiary development undertaken and the adequacy of the January 2012 examination report, the Board concludes that the RO/AMC has substantially complied with the March 2010 remand instructions and that an additional remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of her right ankle claim decided herein.  Thus, no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993). The Board will therefore proceed with the adjudication of this appeal.

II.  Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the right ankle claim as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. As discussed below, the Board concludes that additional staged ratings are not warranted.  As noted above, the appeal period contains three separate periods due to periods of temporary total ratings following surgery.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran contends that she is entitled to a higher initial compensable rating for her service-connected right ankle disability.  The Board finds, however, that the lack of pertinent medical findings is more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's right ankle disability has been rated as 20 percent disabling throughout the period on appeal (with the exception of the periods of temporary total ratings following surgery for convalescence) under Diagnostic Code 5024-5271.  Diagnostic Code 5024 for tenosynovitis specifies that that disability will be rated for limitation of motion of the affected joint.  Diagnostic Code 5271 provides for a 10 percent disability evaluation when there is moderate limitation of motion, and a 20 percent disability evaluation is warranted when such impairment is marked.  As such, the Veteran is receiving the maximum schedular rating for limitation of motion of the ankle.

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether a higher evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, the Board finds that the criteria for an increased disability rating (greater than the 20 percent evaluation awarded by this decision) are simply not met.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  In this regard, the Veteran has not been shown to have ankylosis of the right ankle.  In fact, the January 2012 VA examination found her to have 5 degrees of dorsiflexion and 27 degrees of plantar flexion in her right ankle without objective evidence of painful motion.  Further, the examiner specifically found that this joint was not ankylosed.  The April 2009 VA examination found her to have 15 degrees of dorsiflexion and 35 degrees of plantar flexion in her right ankle, without objective evidence of painful motion.  The January 2006 VA examination found her to have 5 degrees of dorsiflexion and 25 degrees of plantar flexion in her right ankle, without objective evidence of painful motion.  As such, her right ankle does not appear to be immobile or fixed at any time during the appeal period.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

In addition, the January 2012 VA examiner specifically found that the Veteran did not have, or ever had, malunion of the os calcis or astragalus or astragalectomy.  Thus, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that referral to the Director of Compensation and Pension for a ruling on an extraschedular rating is not necessary in this case.  The Board notes the findings of the three VA examinations over the course of the appeal showing pain-free ranges of motion; the January 2012 VA examination report noting complaints of "just pain with some locking episodes" and objective evidence of no laxity in the joint; and the April 2009 VA examination report noted no muscle atrophy.  Thus, referral for an extraschedular rating is not warranted as the VA treatment records and examinations show that the Veteran has good strength and range of motion in her right ankle, there is no evidence that her right ankle would preclude substantially gainful employment, and there has not been no hospitalization due to the ankle disability since her last surgery in 2009.  Thus, the Board finds that the Veteran's right ankle disability does not represent an exceptional or unusual disability picture with factors in accordance with 38 C.F.R. § 3.321(b)(1) as to render the use of the regular rating schedule standards impractical. 

According to Thun, the initial step is a comparison between the level of severity and symptoms of the service-connected disability with the established criteria found in the rating schedule for that disability.  The currently-assigned 20 percent rating for right ankle tendonitis contemplates chronic residuals consisting of painful motion or weakness in the affected extremity.  In essence, those are the symptoms/impairment alleged and shown, including pain, weakness, and lack of endurance.  The medical evidence does not reflect any symptoms not contemplated by the schedular criteria, and the Veteran has not alleged/identified any such symptoms.  The schedular criteria are not inadequate, and an extraschedular rating is not warranted.  

While the service-connected right ankle disability has required hospitalizations for surgical procedures and convalescence, temporary total ratings were assigned for such periods.  As noted above, they are not for consideration herein.  

It is not disputed that the Veteran has limited motion of her right ankle or that there is pain on motion.  Yet, the Board finds that the 20 percent disability rating adequately contemplates her painful motion and functional loss.  Also, given that the 2012 VA examiner described the Veteran as using "poor effort" during the examination and opined that "[t]he veteran's subjective complaints during the examination appeared . . . out of proportion to objective exam findings," the Board has accorded significantly less probative value to the Veteran's allegations of severe pain and loss of function.

The Board therefore finds that the preponderance of the evidence is against an extraschedular rating for the Veteran's residuals of a fractured left medial malleolus.  Hence, such rating must be denied.

Also, the Board finds that the record does not illustrate that the Veteran's service-connected right ankle prevents her from obtaining and maintaining gainful employment.  The Veteran took medical retirement in approximately September 2005.  VA treatment records show that she cared for her niece's three children in 2007 as well as her father when he was recovering from injuries sustained in a severe car accident.  At the 2009 VA examination, she reported that her back condition (currently nonservice-connected) "affects her ability to function on the job because she is unable to walk or stand or sit and has to rotate positions."  She stated that "she had to retire because she was not able to do her work which involved walking, sitting, and standing."  January 2010 VA treatment records show that the Veteran was traveling for a year and that she was taking care of her two grandchildren when her daughter was stationed overseas.  VA treatment records show that, at the 2012 VA examination, she reported that the only impact of her service-connected right ankle condition on employability was that prolonged walking is painful.  Thus, any further discussion of a claim for a total disability rating based on individual unemployability is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an initial disability rating in excess of 20 percent for the service-connected right ankle tendonitis is denied.

REMAND

With respect to the back claim, the Veteran contends that her service-connected right knee and ankle disabilities caused or aggravated her low back disorder.  Unfortunately, for the reasons set forth below, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a back disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

In March 2009, the Board remanded the Veteran's claim for service connection for a back disability to accord the agency of original jurisdiction an opportunity to provide a medical opinion with respect to etiology, in part due to the fact that the medical records were positive for chronic low back pain.  Specifically, the report of the examination was to include a notation from the examiner that he/she had reviewed the claims file in conjunction with the evaluation as well as an opinion as to the etiology of any diagnosed back disability.

Following an April 2009 VA examination, the examiner diagnosed thoracolumbar spine strain and opined that it was "at least as likely as not that the patient's chronic back disability [wa]s aggravated by a service-connected right ankle tendinitis [sic] and right ankle and knee replacement."  The examiner explained that, "during these times when she went through right ankle surgeries and right knee surgeries her back pain became exaccerbated [sic]."  Unfortunately, the physician did not indicate, as required by the Board's March 2009 Remand, that she had reviewed the claims folder.  In fact, the examiner noted that the Veteran was "a poor historian . . . [who gave] some conflicting information . . . [and who was, thus,] difficult to follow at times."  Significantly, the April 2009 VA examiner did not address a 1978 post-service injury to the Veteran's back.

Of importance in this regard is the fact that the claims folder contains a January 2006 VA outpatient treatment session report which includes a notation that the Veteran had reported having disc problems since a motor vehicle accident in 1978.  The Veteran has since denied injuring her back in the 1978 car accident.  See March 2006 notice of disagreement.  In addition, the only contemporaneous evidence related to the 1978 car accident, a July 1978 letter from her insurance carrier, reports only injury to her right knee with respect to the car accident.  Also, the Veteran has reported in treatment records and written statements that she only developed back pain many years after her 1978 accident.  See November 2004 VA treatment record wherein Veteran reported a 2-3 year history of back pain.

The Board acknowledges that, in a May 2009 statement, a VA physician who treats the Veteran for her knee and ankle problems and who performed recent surgery on her knee admitted that he does not render medical care to the Veteran for her back symptoms.  In any event, the doctor opined that "it has been . . . [his] experience that injuries and diseases of the knee and ankle frequently result in gait abnormalities that result in consequential back disability . . . [and that the Veteran] has had sufficient gait abnormalities to result in some measure of back disability."  

Indeed, a July 2003 VA examination report found that radiographs of the lumbosacral spine diagnosed degenerative joint disease and degenerative disc disease.  In September 2003, the Veteran fell when her right knee gave out, injuring her hip and back.  Although a September 2003 computer tomography (CT) scan of the Veteran's lumbar spine showed a mild broad base disc bulge at L4-5, subsequent testing (including January 2004 magnetic resonance imaging) was negative.  The January 2004 VA examiner opined that the Veteran's disc bulge "had been relieved or reduced by phy [sical] therapy and the rest [that] she . . . [has] been . . . receiving."  Still, the January 2004 examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine.  In a March 2004 written statement, the Veteran reported that she had spoken with a registered nurse and was told that "the MRI does not always show what a CT does because the MRI is positional."  The Veteran noted that she was lying flat when the CT was performed but that she had pillows under her head and knees when the MRI was taken.

The record contains evidence of the Veteran's gait abnormalities resulting from her service-connected right ankle and right knee disabilities.  Significantly, however, the Board finds that the May 2009 VA doctor's opinion is too speculative to be probative for several reasons.  First, the physician did not specify the nature and extent of the Veteran's current back disability.  [Indeed, as noted herein, the doctor admitted that he does not treat the Veteran for her back symptoms.]  Second, the physician simply concluded that the Veteran's gait abnormalities have resulted in "some measure of back disability."  Third, the examiner did not address the effect, if any, of the 1978 post-service motor vehicle accident on the Veteran's current back condition.  Clarification of the effect of the Veteran's service-connected right ankle and right knee disabilities, on her back condition, was, therefore, necessary.

The subsequent January 2012 VA examiner ultimately concluded, after noting that 2009 imaging was reported to be normal, that there was no objective evidence of a chronic lower back condition and as such, s/he did not provide a medical opinion.  The Board notes, however, that the Court has held that to be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Since the Veteran submitted her claim for service connection for a back disability in May 2003, she has been was diagnosed with degenerative joint disease and degenerative disc disease based on X-ray findings; a mild broad base disc bulge at L4-5; and thoracolumbar spine strain.  Given this evidence, a medical opinion is necessary to determine the etiology of those diagnoses, to include whether any are due to service or are secondary to her service-connected right knee and ankle disabilities, irrespective of whether they are currently resolved.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a medical opinion, with examination only if deemed necessary by the opinion provider, to determine the etiology of any back disorder that the Veteran may have been diagnosed with since May 2003, to include:  degenerative joint disease and degenerative disc disease based on X-ray findings (diagnosed on July 2003 VA examination and January 2004 VA examination); a mild broad base disc bulge at L4-5 (found on September 2003 CT scan); and thoracolumbar spine strain (diagnosed on April 2009 VA examination).  As to each diagnosed disorder, the opinion provider should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder:

a. had its clinical onset in service, or is otherwise related to active service, or 

b. is related to the service-connected status post right knee replacement or the service-connected right ankle tendonitis; and

c. is aggravated by (undergone permanent increase due to) the service-connected status post right knee replacement or the service-connected right ankle tendonitis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

2. After ensuring that the requested action is completed, re-adjudicate the issue of entitlement to service connection for a back disability, on a direct basis and as secondary to a service-connected disability.  If this benefit sought is not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


